                                                                     FILED
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 1 of 19 PageID #: 1
                                                               US DISTRICT COURT
                                                               WESTERN DISTRICT
                                                                 OF ARKANSAS
                                                                 May 8, 2020
                                                              OFFICE OF THE CLERK
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 2 of 19 PageID #: 2
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 3 of 19 PageID #: 3
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 4 of 19 PageID #: 4
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 5 of 19 PageID #: 5
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 6 of 19 PageID #: 6
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 7 of 19 PageID #: 7
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 8 of 19 PageID #: 8
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 9 of 19 PageID #: 9
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 10 of 19 PageID #: 10
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 11 of 19 PageID #: 11
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 12 of 19 PageID #: 12
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 13 of 19 PageID #: 13
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 14 of 19 PageID #: 14
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 15 of 19 PageID #: 15
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 16 of 19 PageID #: 16
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 17 of 19 PageID #: 17
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 18 of 19 PageID #: 18
Case 5:20-cr-50029-TLB Document 1   Filed 05/08/20 Page 19 of 19 PageID #: 19
